Citation Nr: 1042418	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  05-12 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to 
include herniated discs and post-laminectomy spinal stenosis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty from September 1989 to June 
1995.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  

In December 2005, the Veteran testified before the undersigned 
Veterans Law Judge during a video conference hearing.  A copy of 
the transcript has been associated with the claims file.  

In February 2007, the Board remanded this matter to allow the 
Agency of Original Jurisdiction (AOJ) to further assist the 
Veteran in the development of the claim, to include obtaining a 
VA medical opinion.  The Board again remanded the matter in 
January 2009 finding that the VA opinion did not adequately 
address the Board's query.  The case is once again before the 
Board for appellate consideration of the issue on appeal.  

Regrettably, the Board finds that the requested development has 
again only been partially completed.  The appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

Despite the lengthy procedural history of this claim, the issue 
must once again be remanded as the AMC failed to follow the prior 
Remand directives.  

The Board is obligated by law to ensure that the RO complies with 
its directions; where the remand orders of the Board are not 
complied with, the Boards errs as a matter of law when it fails 
to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
When the Board last remanded this matter it was to obtain a 
medical opinion to reconcile conflicting medical evidence after 
private treatment records were obtained. 

As provided in the January 2009 Board remand, the medical 
evidence indicated that the Veteran was treated in service for 
extreme back pain in February 1995.  The Veteran alleges his back 
pain was due to heavy lifting done as a regular part of his 
military duties.  He was treated for low back pain and no 
diagnosis was rendered at the time.  A little over a year after 
service discharge, the Veteran severely injured his back in an 
October 1996 post-service occupational injury resulting in 
several herniated discs.  An October 1996 MRI report confirms a 
finding of, among other things, herniated discs, degenerative 
disc disease, and degenerative changes.  As explained in the 
February 2007 Board remand, a finding of "degeneration" 
immediately after the Veteran's work-related injury raises doubt 
of his back condition's origin.  Of crucial importance to the 
Board is whether the Veteran's degenerative disc disease likely 
pre-dated the October 1996 occupational injury.  

In its January 2009 remand, the Board found that the June 2007 
medical opinion was not completely responsive to the Board's 
inquiry in the February 2007 remand order.  The Board, in part, 
asked the examiner if the Veteran's degenerative disc disease was 
likely incurred prior to the October 1996 injury, and more 
specifically, within the one year following separation from 
service.  As such, the matter was remanded for the examiner to 
render another opinion as to whether it is at least as likely as 
not that any back condition, to include the Veteran's 
degenerative disc disease found in the October 1996 MRI report, 
was the result of any in-service injury, to include but not 
limited to the February 1995 back injury.  The examiner was also 
asked to proffer an opinion as to whether the degenerative disc 
disease was present within one year of service discharge in June 
1995.  

In response, the same examiner who provided the June 2007 medical 
opinion found that the Veteran's history of a back condition, to 
include degenerative disc disease, is less likely as not related 
to his February 1995 in-service injury.  He then provided that in 
light of the "[October 1996] MRI report, indicating degenerative 
disc disease of the spine, present between June 1995 and June 
1996," it is less likely than not related to the February 1995 
in-service injury.  He reasoned that the degenerative changes 
noted in the record are such that they would not have been 
present during the short period from discovery to the time that 
the injury was first reported.  

It is not clear from the opinion whether the examiner thought the 
Board had already concluded degenerative changes were likely 
present between June 1995 and June 1996, during the presumptive 
period.  That is not the case.  Rather, the Board is asking the 
examiner whether it is likely the degenerative changes were 
present during that time period.

Additionally, it is unclear what injury (i.e. February 1995 in-
service injury or October 1996 post-service injury) the examiner 
refers to in his reasoning for his opinion, when he states that 
there was a short time period between the discovery of the 
degenerative changes and "the time that the injury was first 
reported."

While the VA examiner is of the opinion that the Veteran's 
herniated discs and radiculopathy are not likely related to an 
in-service injury, neither opinion is similarly responsive to the 
question of the likely onset of degenerative changes.  Corrective 
action is therefore required.  

Accordingly, the case is REMANDED for the following action:

1.	Refer the Veteran's claims file to the 
examiner who conducted the June 2007 VA 
examination and provided the March 2009 VA 
medical opinion (Dr. M.J.).  If that 
individual is not available, any medical 
professional can provide the requested 
opinion.   A copy of this Remand, the 
January 2009 Remand, the February 2007 
Remand, and the entire clams folder 
must be reviewed by the examiner and 
the examiner should indicate such a 
review was made.   



The examiner is asked to provide an 
opinion with a complete rationale, and 
without resorting to speculation, 
specifically answering this question:  

*	In light of the October 1996 MRI 
report indicating degenerative disc 
disease and degenerative changes, 
whether it is at least as likely as 
not that degeneration of the spine 
was present prior to October 1996.  
More specifically, is it as likely as 
not that degeneration of the spine 
was present between June 1995 and 
June 1996?  

The examiner is also asked to clarify the 
2009 opinion that "[t]he degenerative 
changes noted in the record are such that 
they would not have been present during 
the short period from discovery to the 
time that the injury was first reported," 
by stating whether the "injury" reference 
regarded the 1995 in-service injury or the 
1996 post-service injury. 

2.	 Then, after the AMC/RO ensures that the 
report complies with the above 
instructions, the claim should be 
readjudicated.  If it remains denied, 
provide the Veteran and his representative 
with a Supplemental Statement of the Case 
and allow a period of time to respond. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


